Citation Nr: 9903064	
Decision Date: 02/02/99    Archive Date: 02/10/99

DOCKET NO.  94-39 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
left inguinal hernia, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1945 to 
March 1946, and from July 1947 to July 1950.  

This appeal arose from a February 1993 rating decision by the 
Department of Veterans Affairs (VA) Albuquerque, New Mexico 
Regional Office (RO).  The RO denied the veteran's claim for 
an increased evaluation for a left inguinal hernia, currently 
evaluated as 10 percent disabling.  The veteran's appeal was 
subsequently transferred to the Reno, Nevada RO. 

After adjudicating other issues then pending on appeal, the 
Board of Veterans' Appeals (Board) issued a remand of the 
case to the RO in October 1997 for development including 
additional records and VA examinations to clarify the extent 
of residuals of the service connected disability.  The RO 
completed the requested development.  Stegall v. West, 11 
Vet. App. 268 (1998).  

The case has been returned to the Board of Veterans' Appeals 
(Board) for appellate review.  


FINDINGS OF FACT

1.  There is no evidence of a recurrent hernia.  

2.  Neurological symptoms in the left lower extremity are not 
attributable to the veteran's left inguinal hernia.  

3.  The left inguinal hernia has not rendered the veteran's 
disability picture unusual or exceptional in nature, markedly 
interfered with employment, or required frequent inpatient 
care as to render impractical the application of regular 
schedular standards.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a left inguinal hernia have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.41, 4.114, 
Diagnostic Code 7338 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran had surgery in March 1948 for a left inguinal 
hernia.  There were no complications.  

Service connection was granted for residuals of a left 
inguinal hernia in December 1973.  A 0 percent 
(noncompensable) evaluation was assigned.  

Thereafter the veteran reported constant trouble with the 
left hernia.  VA examination in January 1976 found a minor 
recurrent left inguinal hernia.  Several private medical 
providers also noted the recurrent hernia, and the same 
finding, of a recurrent hernia, was made on VA examination in 
September 1977.  

In October 1978 the veteran was hospitalized in a VA Hospital 
for a left inguinal herniorrhaphy with McVay type repair.  
There were no complications.  The only recommended 
restrictions on discharge were to refrain from intercourse 
for one week and to refrain from lifting greater than 15 
pounds and straining for six weeks.  

A VA examination was performed in January 1979.  The veteran 
denied significant pain in the inguinal area although he did 
report aching in the upper thigh area adjoining the inguinal 
area.  The left inguinal ring was small postoperatively.  
There was a well-healed scar.  The assessment was post 
operative left inguinal herniorrhaphy without recurrence.  

In July 1979 the veteran reported constant severe pain and 
discomfort in the left hip and down the left leg and foot.  

VA outpatient records from 1983 showed treatment for symptoms 
including pain and mass on exertion.  He also reported 
general left inguinal pain with aching down the leg and in 
the hip area.  X-rays of the hip were normal.  There was some 
indication of tenderness at the site of the prior surgery.  
The impression was of a left inguinal hernia.  

In January and February of 1984 the veteran was admitted to a 
VA Hospital for a repeat herniorrhaphy.  The veteran reported 
pain in the left groin with ambulation and increased 
activity.  He also reported a bulge in the left groin.  
Examination on admission noted a left femoral hernia that was 
easily reducible.  A McVay repair was performed.  Because of 
the proximity of the operation to the left femoral vein 
monitoring was performed, but there was no evidence of leg 
swelling or deep venous thrombosis.  

On follow-up after the operation in February 1984, the 
veteran denied bulging of the groin, and pain with straining.  
Bowel movements were without difficulty.  He did report 
periodic numbness in the left leg.  

Thereafter, the veteran continued to contend that his left 
inguinal hernia was worse than currently evaluated.  He 
reported that he had pain and discomfort.  He also noted 
numbness of the left leg, and added that his left leg would 
give out.  

A private medical report from September 1986 noted the 
veteran's complaints of a painful groin bilaterally and 
numbness of the left leg.  No left-sided hernia was noted and 
the doctor did not make any relevant impression or diagnosis.  
He did recommend an orthopedic consultation.  

A VA examination was provided in March 1990.  The examiner 
found no recurrence of a left inguinal hernia.  The veteran 
did report tenderness.  

A private doctor submitted statements in February and 
September 1990.  He felt that the prior hernia surgeries 
performed on the veteran had failed.  He did not record that 
there was a recurrent left hernia.  The doctor did note 
complaints of back pain and added that the veteran had 
osteoarthritis of the entire spine.  However, in September 
1990 he offered an opinion that the veteran's back pain was 
probably related to abdominal wall weakness.  

The same doctor submitted another report in May 1992.  He 
noted that the veteran experienced back pain and numbness to 
the left lower leg that would cause him to stumble and fall.  
This time the doctor attributed that back pain to an 
arthritic condition.  The doctor recommended a truss for 
support of the entire abdomen, left and right.  

In a statement submitted in May 1992, the veteran attributed 
numbness and stiffness of his left leg to an arthritic 
condition of the spine and hips. 

Another VA examination was performed in August 1992.  The 
brief examination focused on testicular complaints.  There 
was no finding of recurrent hernia or of leg symptoms.  

A June 1994 general surgery clinic report was submitted at 
the hearing.  The veteran complained of left inguinal pain on 
exertion.  There was no left inguinal hernia palpable.  The 
doctor indicated that he discussed with the veteran the 
"unlikelihood" that he had developed a left inguinal hernia.  

The veteran testified at a hearing at the RO in August 1994.  
His representative contended that the veteran's doctors had 
told him "off the record" that some of his left lower 
extremity symptoms were due to his left inguinal hernia.  The 
veteran reported that on advice of his doctor he bought a 
truss but did not wear it.  He felt that it rubbed him and 
made him hurt worse.  He testified that he developed severe 
pain at the site of the hernia after his last operation. 


A VA examination was provided in August 1994.  The veteran 
reported pain in the inguinal area radiating to the left leg.  
There was exquisite tenderness in the inguinal area but no 
recurrent hernia was noted.  There was decreased sensation to 
vibration in the left great toe and ankle.  The left great 
toe reflex was upgoing.  The relevant diagnoses were status 
post left inguinal hernia surgery with continued inguinal 
pain, and lumbosacral back pain.  

Additional VA outpatient treatment records through 1997 were 
received.  No recurrent hernia was shown.  However, the 
records did show numerous visits for complaints of pain in 
the area of the left hernia operations as well as complaints 
of pain and numbness into the left lower extremity.  The 
veteran also complained of weakness/giving out of the left 
leg.  On some occasions inguinal neuropathy was felt to be 
responsible for the veteran's symptoms.  However magnetic 
resonance imaging (MRI) testing showed lumbar spinal 
stenosis.  Based on these findings and electromyogram 
(EMG)/nerve conduction testing, several physicians related 
the symptoms (described as neurogenic claudication or 
symptoms consistent with myelopathy) to the spinal changes.  

At the request of the Board, the veteran was provided with VA 
fee basis examinations by an internist and a neurologist in 
March 1998 and April 1998 respectively.  

On the internal medicine consultation in March 1998, the 
veteran had discomfort in the left inguinal area.  No hernia 
was appreciated.  Examination of the abdomen was normal.  The 
diagnosis was left inguinal femoral nerve entrapment with 
chronic pain but no hernias appreciated.  

The VA neurological examination resulted in a conclusion - 
contained in the examiner's April 1998 addendum report -- 
that "no nerves" were "affected from the left inguinal 
hernia repair."  Evidence of a mild neuropathy was found on 
electrodiagnostic studies, but there was no cause for lower 
extremity symptomatology from a neurologic standpoint.  The 
examiner felt that there was evidence of symptom 
magnification.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  
In determining the disability evaluation, VA must acknowledge 
and consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record, 
and explain  the reasons and bases used to support its 
conclusion.  Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  

The percentage ratings contained in the rating schedule 
represent, as far as practicable, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  For 
application of the rating schedule accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition.  It is essential, both in examinations, and in the 
evaluation of disability, that each disabling condition be 
viewed in relation to its history.  38 C.F.R. § 4.1.  

While not all criteria have been shown for an increased 
evaluation, findings sufficiently characteristic to identify 
the disease and the disability therefrom, and coordination of 
rating with impairment of function is expected in all 
instances.  38 C.F.R. § 4.21. 

Examination reports must be interpreted in light of the whole 
recorded history of the disabling condition.  Various reports 
should be reconciled into a consistent picture so that the 
current rating may accurately reflect  the elements of 
disability present.  Each disability must be considered from 
the point of view of the veteran working or seeking work.  If 
a diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail the report must be returned as inadequate 
for evaluation purposes.  38 C.F.R. § 4.2.


In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of recovery to date.  The duration of the initial, and 
any subsequent, period of total incapacity, especially 
periods reflecting delayed union, inflammation, swelling, 
drainage, or operative intervention, should be given close 
attention.  This consideration, or the absence of clear-cut 
evidence of injury, may result in classifying the disability 
as not of traumatic origin, either reflecting congenital or 
developmental etiology, or the effects of healed disease.  
38 C.F.R. § 4.41.  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent 
however, with the facts shown in every case.  When after a 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

In cases of functional impairment, evaluations are to be 
based upon the lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.  

A 0 percent evaluation is assigned for an inguinal hernia if 
the hernia is remediable but not operated on, or if it is 
either small, reducible, or without true hernia protrusion.  
A 10 percent rating is assigned where there is a 
postoperative recurrent hernia that is readily reducible and 
well supported by truss or belt.  A 30 percent rating is 
assigned where the inguinal hernia is small, postoperative 
recurrent, or unoperated unremediable, not well supported by 
truss or not readily reducible. 38 C.F.R. § 4.114, Diagnostic 
Code 7338.


Analysis

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran and determined that the claim 
for an increased evaluation is well grounded within the 
meaning of 38 U.S.C.A. §5107(a); Proscelle v. Derwinski, 2 
Vet App. 629 (1992).  

The Board is satisfied that all relevant facts have been 
adequately developed for the purposes of adjudicating the 
veteran's claim; no further assistance in developing the 
facts pertinent to the claim is required to comply with the 
duty to assist as mandated by 38 U.S.C.A. § 5107(a).  
Relevant records have been requested and/or obtained and 
examinations by VA specialists have been provided.  

Based on review of all of the evidence of record, the Board 
determines that there is no basis for a schedular increased 
evaluation pursuant to 38 C.F.R. § 4.114, Diagnostic Code 
7338 -- the diagnostic code relating to evaluation of 
inguinal hernias -- because there is no evidence in treatment 
records or on VA examination, that the veteran has a hernia.  
In fact, the veteran submitted a statement in March 1995 in 
which he clarified that he was not contending that he had a 
recurrent hernia.  

The veteran's contention is that he has residuals of the 
service connected inguinal hernia and surgeries including a 
neurologic disorder manifested by pain in the groin and 
alteration of sensation in the lower extremity.  



There are some references in the VA outpatient records to 
inguinal neuropathy secondary to nerve entrapment and there 
are other opinions in those records that the veteran's 
symptomatology is related to lumbar spine changes.  
Therefore, the Board remanded the appeal to obtain a more 
thorough analysis on this very question.  

While the VA internist diagnosed inguinal femoral entrapment, 
the VA neurologist that there was no neurological impairment 
related to the hernia.  This competent and credible opinion 
by a specialist in neurology, made with the consideration of 
the evidence of record and aided by diagnostic tests, is 
given dispositive weight.  Therefore there is no basis for 
consideration of a rating under the diagnostic criteria for 
neurological disorders.  

The Board notes the veteran's contention that his pain does 
not emanate from the back.  This statement may be probative 
to the etiology of the veteran's symptoms.  However, while a 
person may describe his symptoms, a layperson without medical 
training or experience is not competent to offer medical 
diagnoses or opinions on etiology.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  

The left inguinal hernia has not rendered the veteran's 
disability picture unusual or exceptional in nature, markedly 
interfered with employment, or required frequent inpatient 
care as to render impractical the application of regular 
schedular standards, thereby precluding assignment of an 
increased evaluation on an extraschedular basis.  38 C.F.R. 
§ 3.321(b)(1).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased evaluation for a left inguinal hernia.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

Entitlement to an increased evaluation for residuals of a 
left inguinal hernia is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the United States Court of Veterans Appeals 
within 120 days from the date of mailing of notice of the 
decision, provided that a Notice of Disagreement concerning 
an issue which was before the Board was filed with the agency 
of original jurisdiction on or after November 18, 1988.  
Veterans' Judicial Review Act, Pub. L. No. 100-687, § 402, 
102 Stat. 4105, 4122 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board.



- 10 -


